Citation Nr: 0729281	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disc herniations 
with spinal stenosis and degenerative disease of the lumbar 
spine.

2.  Entitlement to service connection for disc herniations 
with spinal stenosis and degenerative disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part denied the veteran's 
request to reopen his claim for service connection for a low 
back disability.

The Boards notes that the veteran's claim for entitlement for 
a low back disability was previously denied in a May 1997 
rating decision.  In April 2001, the RO reopened the 
veteran's claim which was subsequently denied in the November 
2001 rating decision. 


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied 
entitlement to service connection for a low back disability.  
The veteran did not file a timely appeal with respect to this 
issue and the decision is final. 

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back 
disability. 

3.  The veteran's current low back disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  






CONCLUSIONS OF LAW

1.  The November 2001 decision, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

2.  Evidence received since the November 2001 decision is new 
and material and the claim of entitlement to service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for disc herniations 
with spinal stenosis and degenerative disease of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1131, 1112, 1154 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a back condition, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision to reopen the claim, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Regarding the issue of entitlement to service connection for 
disc herniations with spinal stenosis and degenerative 
disease of the lumbar spine, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a letter issued in July 2004 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the July 2004 VCAA letter 
contained a notation that the veteran should let VA know if 
there was any other evidence or information that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the July 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
August 2004 and a VA records review in June 2005.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disc herniations 
with spinal stenosis and degenerative disease of the lumbar 
spine.

Analysis

A November 2001 rating decision denied service connection for 
a low back disability on the basis that the condition was not 
incurred in nor was caused by service.  The veteran did not 
appeal the November 2001 rating decision, and it is final.  
38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disability.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for a back disability in April 2004.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the November 2001 rating decision 
includes an April 2005 letter from a physician at the Center 
for Orthopedics who indicates a possible nexus between a 
current back disability and service.  

The April 2005 private physician's opinion pertains to the 
previously unestablished element of a link between a current 
low back disability and an injury while the veteran was in 
service.  Therefore, new and material evidence has been 
submitted and the claim for service connection for a low back 
disability is reopened.   


II.  Entitlement to service connection for disc herniations 
with spinal stenosis and degenerative disease of the lumbar 
spine.

Factual Background

While on the U.S.S. San Jose in August 1984, the veteran 
presented with complaints of low back pain after carrying a 
laundry bag.  The diagnosis was a mild muscle strain.  The 
veteran's April 1988 separation examination was negative for 
any complaints or diagnoses related to a back condition.

In June 1995 the veteran presented to the VA Medical Center 
(VAMC) with complaints of low back pain for the last month 
with an unknown etiology.  A radiologic report indicated that 
the veteran had mild scoliosis.

In November 1997 the veteran presented to the VAMC with 
complaints of severe low back pain after he fell off of a 
ladder at work.

In June 1999 the veteran presented to the VAMC with 
complaints of severe low back pain for the past two years.

In November 2000, the veteran presented to the Coatesville 
VAMC with complaints of back pain after straining his back 
when arising from a chair.  The diagnosis was a low back 
strain.  The veteran again presented to the VAMC in November 
2000 for a follow up.  He reported that his back was doing 
fine.  

In April 2001 the veteran presented to the VAMC with 
complaints of low back pain.  The treating physician noted 
that in 1996 the veteran fell in wood and onto his back.  The 
diagnosis was chronic low back pain with radiculopathy.

In August 2004 the veteran underwent a VA examination for his 
back.  The veteran reported intermittent back pain since 
suffering an in-service injury when heavy cans in the kitchen 
of a ship fell on top of him.  The veteran reported that his 
back pain did not stop him from doing much until 1996 when he 
fell off of a ladder in a lumber yard.  Since this incident, 
he reported intermittent severe back pain where he could not 
walk.  Usually his back pain lasted between 3 to 10 days.  
The diagnosis was intermittent low back pain that was much 
worse in 1996 when he was injured in an accident.  He had a 
lesser degree of low back pain since being in the service.  
The examiner stated that the lesser degree was related to a 
lumbar strain.  

In April 2005 the veteran presented to the Center for 
Orthopedics for low back pain.  The treating physician noted 
that a review of the veteran's CT scan showed mild bulging at 
L4-L5 and L5-S1.  An MRI from the American Imaging Center of 
West Orange demonstrated severe degenerative changes at the 
L4-5 and L5-S1 levels and prominent disc herniations at the 
L4-5 level with moderate central stenosis.

Again, in April 2005, the treating physician at the Center 
for Orthopedics stated that the veteran's disc herniations 
and lateral recess due to degenerative disease at both L4-5 
and L5-S1 "could be related to his initial injury while in 
service and the start of the ongoing degenerative process".

In June 2005, a VA examiner conducted a records review for an 
orthopedic compensation and pension opinion.  The reviewer 
noted that in August 1984 the veteran reported in-service 
back pain which was mild.  The reviewer stated that the 
veteran appeared to have gotten over it.  The examiner 
concluded that the veteran's episode in August 1984 did not 
seem to be related to the veteran's current low back pain 
which the veteran related was caused or being aggravated by 
an accident in 1996.

Analysis

The record indisputably documents a current low back 
disability as the veteran has severe degenerative changes at 
the L4-5 and L5-S1 levels and prominent disc herniations at 
the L4-5 level with moderate central stenosis.

The veteran's service medical records are significant for 
complaints of pain in the lower back for which he received 
treatment in August 1984.  Therefore, the element of an in-
service injury is satisfied.

The remaining question is whether the current low back 
disability is the result of an injury or disability while in 
service.  As noted, there are conflicting medical opinions on 
this question.

In April 2005, the treating physician at the Center for 
Orthopedics stated that the veteran's disc herniations and 
lateral recess due to degenerative disease at both L4-5 and 
L5-S1 "could be related to his initial injury while in 
service and the start of the ongoing degenerative process".

The June 2005 VA records examiner concluded that the 
veteran's episode in August 1984 did not seem to be related 
to the veteran's current low back pain.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the April 2005 opinion suggests a link between the 
veteran's current low back disability and his injury in 
service, the opinion is simply too speculative to grant 
service connection 

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

The June 2005 VA examiner had the benefit of a review of the 
veteran's service medical records, and provided a more 
detailed opinion than the April 2005 opinion.  The June 2005 
VA examiner also addressed the timing of the veteran's 
symptoms and provided a thorough rationale for his 
conclusions.  For these reasons the Board finds the June 2005 
VA examiner's opinion to be the most probative.  

The Board also notes that the veteran's testimony regarding 
the cause of his low back condition.  However, as a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the veteran has degenerative changes of the lumbar spine, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  There are no records that show degenerative 
joint disease in service or within one year of separation 
from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service.  The first indication of 
degenerative changes in the lumbar spine was in April 2005, 
approximately 17 years after the veteran's last year of 
service.  

As the record does not show that the veteran had degenerative 
joint disease to a compensable degree within one year of his 
discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted and the claim 
for service connection for disc herniations with spinal 
stenosis and degenerative disease of the lumbar spine is 
reopened.

Entitlement to service connection for disc herniations with 
spinal stenosis and degenerative disease of the lumbar spine 
is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


